OPINION
FENDER, Chief Justice.
Appellant was convicted by a jury of the offense of aggravated kidnapping. TEX. PENAL CODE ANN. sec. 20.04 (Vernon Supp. 1981). The jury assessed punishment at thirty-five years confinement in the Texas Department of Corrections.
We affirm.
In his sole ground of error, appellant contends that the trial court committed reversible error in overruling appellant’s objection to the in-court identification of ap*264pellant by the complaining witness because the in-court identification was unduly influenced by an illegal pretrial identification procedure.
Prior to trial of this cause, appellant filed a motion to suppress illegal identification, a hearing was held on the motion and the evidence presented reflected that the complaining witness, A_H_, was abducted from a convenience store by appellant after he took the money from the cash registers in the store. As A_ H_was forced by appellant into his car, she observed that the car had a license number of AZM267. Appellant drove A_H_to a secluded spot, sexually assaulted her and, subsequently released her a few blocks from her home. A_H_gave police a description of the automobile and the license number. A vehicle license number check revealed that the registered owner of the vehicle lived at 909 Fir Street in Plainview, Texas. Officers, proceeded to that address and found the vehicle parked in back of the residence and appellant asleep in the front seat.
While at the hospital a few hours after the alleged offense, A_H_was shown a photo spread. She selected appellant’s photograph, but said she could not be positive because his hair was so long. After appellant was taken into custody, his picture was made which was included in a second photo spread shown to A_ H_ at the police station. A_ H_selected the recent photograph of appellant and positively identified him as her assailant. Shortly after the second photo identification, a line-up was conducted at which time A_ H_ again positively identified the appellant as her assailant.
Appellant contends that the photographic display was impermissibly suggestive because the second display included nine pictures, two of which were appellant, one being the 1978 photograph of him with shoulder length hair, the other, the recent photograph of appellant with short hair. Six of the pictures were a slightly larger size than the picture of appellant made immediately prior to the second photographic display. Two other pictures were the same size. All pictures shown were of individuals wearing shirts except for the recent picture of appellant, in which he was not wearing a shirt, thereby exposing ta-toos on his chest. We find no merit to appellant’s argument.
In Simmons v. United States, 390 U.S. 377, 384, 88 S.Ct. 967, 971, 19 L.Ed.2d 1247 (1968), the Supreme Court stated the general rule in cases such as the one before us:
“[W]e hold that each case must be considered on its own facts, and that convictions based on eyewitness identification at trial following a pretrial identification by photograph will be set aside on that ground only if the photographic identification procedure was so impermis-sibly suggestive as to give rise to a very substantial likelihood of irreparable mis-identifieation.”
See also, Turner v. State, 614 S.W.2d 144, 145-146 (Tex.Crim.App.1981).
In the instant case, we do not find the photographic identification process imper-missibly suggestive. The photographs displayed depict young Hispanic males of similar physical characteristics. A_ H_ selected appellant’s photograph from the first photo display, but because of the length of his hair in the picture, she could not be positive. However, A-H_ positively identified the recent photograph of appellant in the second photo display. A comparison of the two photographs of appellant reveals an extreme difference in hair length and in appellant’s appearance in the photographs. Further, the fact that appellant was not wearing a shirt does not render the identification procedure improperly suggestive.' There is no suggestion that the officer displaying the photographs in any way attempted to influence A_H_to identify any photograph. A_H_was unwavering in her identification of the recent photograph of appellant. Further, there is no indication that the difference in size of the *265photographs prejudiced the identification procedure in any manner.
Because we do not find the photographic display impermissibly suggestive, we overrule appellant’s ground of error.
The judgment is affirmed.